
	
		II
		112th CONGRESS
		1st Session
		S. 1985
		IN THE SENATE OF THE UNITED STATES
		
			December 13, 2011
			Mr. Lieberman (for
			 himself, Mr. Corker,
			 Mr. Enzi, Mr.
			 Kirk, and Ms. Murkowski)
			 introduced the following bill; which was read twice and referred to the
			 Committee on Homeland Security and
			 Governmental Affairs
		
		A BILL
		To allow a bipartisan group of Members of Congress to
		  propose and have an up or down vote on a balanced deficit reduction bill
		  pursuant to this Act, such as proposed by the National Commission on Fiscal
		  Responsibility and Reform report, reducing the deficit by a goal of
		  $4,000,000,000,000 over 10 years.
	
	
		1.Short titleThis Act may be cited as the
			 Deficit Reduction Implementation
			 Act.
		2.DefinitionIn this Act, the term qualified
			 bill means a bill in the House of Representatives or Senate that—
			(1)(A)has not fewer than 6
			 sponsors who caucus with Democrats and 6 sponsors who caucus with Republicans
			 in the Senate; or
				(B)has not fewer than 15 sponsors who
			 caucus with Republicans and 15 sponsors who caucus with Democrats in the
			 House;
				(2)states as it
			 purpose to reduce the deficit by a goal of $4,000,000,000,000, but at least
			 $1,500,000,000,000, over the period of fiscal years 2012 through 2021;
			 and
			(3)specifies that
			 the qualified bill is being introduced pursuant to this Act.
			3.Consideration of
			 bipartisan deficit reduction bills
			(a)Introduction
			 deadlineNot later than February 29, 2012, any Senator or Member
			 of the House of Representatives may introduce a qualified bill that shall be
			 considered as provided under subsection (c).
			(b)Referral of a
			 qualified bill
				(1)SenateIn
			 the Senate, a qualified bill introduced as provided by subsection (a) shall
			 immediately be referred to the appropriate committee or committees of
			 jurisdiction for review and reporting.
				(2)HouseIn
			 the House, a qualified bill introduced as provided by subsection (a) shall
			 immediately be referred to the appropriate committee or the committees of
			 jurisdiction for review and reporting.
				(3)CBO
					(A)In
			 generalNot later than 48 hours after referral to committees, the
			 bill shall be scored by CBO based on—
						(i)current scoring
			 guidelines;
						(ii)a
			 continuation of policies in effect at the time the bill was introduced;
			 and
						(iii)the National
			 Commission on Fiscal Responsibility and Reform plausible baseline policy
			 assumptions (referred to in this Act as the plausible
			 baseline).
						(B)Public
			 availabilityFor each bill, all 3 scores referred to in
			 subparagraph (A) shall be printed in the Congressional Record and shall be
			 available online.
					(c)Proceeding to
			 the qualified bill
				(1)SenateNot
			 later than March 9, 2012, and notwithstanding rule XXII of the Standing Rules
			 of the Senate, it shall be in order for any Senator to move to proceed to the
			 consideration of a qualified bill (which shall have been discharged from
			 committee if not reported under subsection (b)) which shall be considered as
			 provided for a joint committee bill under subsections (c) and (d) of section
			 402 of the Budget Control Act of 2011 (2 U.S.C. 900 note) for the Senate,
			 except that the date for reporting under subsection (c)(1) of such section and
			 the date for the vote on passage under subsection (c)(5) of such section shall
			 not apply to the qualified bill.
				(2)HouseNot
			 later than March 9, 2012, it shall be in order for any Member of the House of
			 Representatives to move to proceed to the consideration of a qualified bill
			 (which shall have been discharged from committee if not reported under
			 subsection (b)) which shall be considered as provided for a joint committee
			 bill under subsections (b) and (d) of section 402 of the Budget Control Act of
			 2011 (2 U.S.C. 900 note) for the House of Representatives, except that the date
			 for reporting under subsection (b)(1) of such section and the date for the vote
			 on passage under subsection (b)(4) of such section shall not apply to the
			 qualified bill.
				(3)CBOThe
			 House or the Senate may not proceed to a qualified bill under this subsection
			 unless the scores required by subsection (b)(3) have been available in the
			 Congressional Record and online for at least 72 hours.
				(d)Other
			 matters
				(1)Consideration
			 by the other HouseSection 402(e) of the Budget Control Act of
			 2011 (2 U.S.C. 900 note) shall apply to a qualified bill passed by the other
			 House.
				(2)Multiple
			 qualified billsIf there is more than 1 qualifying bill, the
			 qualifying bill will be the bill that achieves the most deficit reduction. If
			 such bill fails to be enacted, succeeding bills may be qualifying bills and
			 shall be considered in the order of the amount of deficit reduction
			 achieved.
				(e)VetoesIf
			 the President vetoes a qualified bill, debate on a veto message in the Senate
			 or the House shall be one hour, equally divided between the majority and
			 minority leader, or their designees.
			(f)Loss of
			 privilegeThis section shall cease to apply to a qualified bill
			 if the qualified bill does not pass both Houses of Congress not later than
			 March 30, 2012.
			4.Application of
			 other provisions of Budget Control Act
			(a)Debt limit
			 increaseA qualified bill that is enacted, and that achieves at
			 least $1,500,000,000,000 in deficit reduction as certified by CBO either as
			 measured by current scoring guidelines, against a continuation of policies in
			 effect at the time the bill was introduced, or the plausible baseline shall be
			 deemed to be a joint committee bill for purposes of section 3101A(a)(2)(A)(iii)
			 of title 31, United States Code.
			(b)SequestrationA
			 qualified bill that is enacted, and that achieves at least $1,500,000,000,000
			 in deficit reduction as certified by CBO either as measured by current scoring
			 guidelines, against a continuation of policies in effect at the time the bill
			 was introduced, or the plausible baseline shall cancel the discretionary
			 spending limits listed under section 251A of the Balanced Budget and Emergency
			 Deficit Control Act of 1985 (2 U.S.C. 901a).
			5.RulemakingThis Act is enacted by Congress—
			(1)as an exercise of the rulemaking power of
			 the House of Representatives and the Senate, respectively, and as such they
			 shall be considered as part of the rules of each House, respectively, or of
			 that House to which they specifically apply, and such rules shall supersede
			 other rules only to the extent that they are inconsistent therewith; and
			(2)with full recognition of the constitutional
			 right of either House to change such rules (so far as relating to such House)
			 at any time, in the same manner, and to the same extent as in the case of any
			 other rule of such House.
			
